PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/583,189
Filing Date: 1 May 2017
Appellant(s): Herbig et al.



__________________
Faustino A. Lichauco
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2020. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 2-3, 5-7, 11-13, 15-17, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haulick et al. (US 20100035663 A1), in view of Katzer et al. (US 20100158263 A1) in view of Wu (US 20080292116 A1).

Claims 8-9 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haulick in view of Katzer and Wu, and further in view of Pan et al. (US 20100098265 A1).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haulick in view of Katzer and Wu, and further in view of Bose et al. (US 4944018 A).






(2) Response to Argument

Limitation in question: “wherein the routing matrix is further configured to suppress microphone signals from non-active ones of the zones”

1. Regarding claim 2, the Appellant argues, “Appellant requests that the Board reverse the examiner’s rejection of claim 2 because the examiner has confused the claim’s “microphone signal” with Haulick's “loudspeaker signal.” (Brief: pg. 6)  The Appellant further argues, “Turning down the gain on a microphone does not suppress it.” (Remarks: pg. 7) The Examiner respectfully disagrees.
There is no confusion regarding which signal of Haulick is being suppressed. The Examiner would like to point out paragraph 0105, which recites, “It is noted that the microphone signals y.sub.i(n) might be filtered for echo compensation/suppression before the equalization.” Microphone suppression is clearly taught by Haulick.
Paragraph 0084 of Haulick recites, “In order to suppress these echoes according to the present invention the output signals x.sub.i(n) of the in-vehicle communication system 20 are damped such that the gain g.sub.int,i(n) provided for the i-th microphone signal by the in-vehicle communication system is reduced when speech activity is detected in the telephone channel (telephone signal x.sub.tel(n)).” (emphasis added) The suppression of echoes and reduction of microphone gains are correlated. Thus, not only is there evidence of microphone suppression, but there is absolutely no confusion 

2. Regarding claim 2, the Appellant argues, “Appellant requests reversal of the rejection because Haulick's fJ[27 disclosure of detecting speech in a microphone signal does not amount to suppressing the microphone signal.” (Brief: pg. 8) The Examiner respectfully disagrees and directs the Appellant to the response above.
The Appellant here is arguing against only one paragraph out of others that was cited to address the claim limitation. Paragraph 0027 teaches an in-vehicle communication system that is configured to detect speech activity in microphone signals obtained by at least one of the number of microphones. As mentioned above, these microphone signals are then processed for echo suppression through a reduction of gain.

3. Regarding claims 2, the Appellant argues, “Appellant requests reversal of the rejection because the disclosure of beamforming microphone signals in Haulick's fJ[89 does not amount to a disclosure of suppressing any particular microphone signal, let alone a microphone signal from an inactive zone. (Brief: pg. 9) The Examiner respectfully disagrees.
The Appellant here is arguing against only one paragraph out of others that was cited to address the claim limitation. Paragraph 0089 recites feedback suppression (‘In the shown example, the in-vehicle communication system 20 comprises adaptive module for equalization of microphone signals 21, module for feedback suppression and 

4. Regarding claim 2, the Appellant argues, “Appellant requests reversal of the rejection because the disclosure by Haulick's fJ[90 of choosing which loudspeakers to activate does not amount to suppressing the microphone signal.” (Brief: pg. 10) The Examiner respectfully disagrees.
The Appellant here is arguing against only one paragraph out of others that was cited to address the claim limitation. Paragraph 0090 teaches the feature the non-active ones of the zones through the driver in seat No. 0 being the only one speaking (‘In the case, for example, that the driver on seat No. "0" is speaking only, the mixing module can activate the loudspeakers at the back seats No. "2" and "3" only.’). Since the driver is the only one speaking, the other seats/zones are inactive. As mentioned above, Haulick’s echo suppression reads on suppressing the microphone signal.

	Limitation in question: “wherein the routing matrix is configured to determine an active one of the microphone instances and make inactive the loudspeaker instance for the acoustic zone corresponding to the active microphone instance”

Regarding claim 2, Appellant argues that paragraphs 0027, 0089, and 0090 do not teach “determine an active one of the microphone instances and make inactive the loudspeaker instance for the acoustic zone corresponding to the active microphone instance.”

5. Appellant requests reversal of the rejection because Haulick's fJ[27 disclosure of detecting speech in a microphone signal does not amount to making inactive the loudspeaker instance for the acoustic zone corresponding to the active microphone instance. (Brief: pg. 11)

6. Appellant requests reversal of the rejection because the disclosure of beamforming microphone signals in Haulick's fJ[89 does not amount to a disclosure of inactivating a loudspeaker instance or determining which microphone instance is active. (Brief: pg. 12)

7. Appellant requests reversal of the rejection because the disclosure by Haulick's fJ[90 of choosing which loudspeakers to activate does not amount to inactivating a loudspeaker instance corresponding to the zone of an active microphone. (Brief: pg. 13)
The Examiner respectfully disagrees.


Limitation in question: “the routing matrix further configured to determine an equalizer setting from each path from each active one of the microphones to each active one of the loudspeakers”

8. Regarding claim2, the Appellant argues, “Appellant requests reversal of the rejection because the examiner has not established that the alleged “routing matrix” (i.e., mixer 23) is one that will actually determine an equalizer setting for the equalizers (i.e., component 26).” (Brief: pg. 14) The Examiner respectfully disagrees.


The adaptive mixing module 23 controls the mapping of input to output channels (paragraph 0089; ‘In the shown example, the in-vehicle communication system 20 comprises adaptive module for equalization of microphone signals 21, module for feedback suppression and further processing 22 and an adaptive mixing module 23 configured to control the mapping of input to output channels of the in-vehicle communication system 20.’). Within the inputs and outputs are equalizer components 

9. Regarding claim 2, the Appellant argues, “The examiner’s rationale lacks articulated reasoning with some rational underpinning because there is reason articulated for why increasing the number of zones would reduce the likelihood of distraction. On the contrary, it would have been intuitively obvious that the likelihood of distraction would increase as the number of zones increases. (Remarks: pg. 15) The Examiner notes that the Appellant’s argument is moot because both Haulick and Katzer are in the same field of in-vehicle communication, making the combination of the two prior obvious to one of ordinary skill.

10. Regarding claim 2, the Appellant argues, “Appellant requests reversal of the rejection because the examiner has failed to rebut argument 6 made in the preceding response (see page 11 of response filed on 4/20/2020). The gist of that argument has been reproduced above.” (Brief: pg. 16)  The Appellant’s argument alleges that the Examiner used KSR for making the combination of Haulick and Katzer when in fact the motivation to combine was taken directly from the references themselves, therefore the argument has no weight.

Haulick in view of Katzer” falls far short of “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” Accordingly, the obviousness rejection should be reversed.” (Brief: pg. 17) The Examiner respectfully disagrees.
Again, the Appellant’s argument alleges that the Examiner used KSR for making the combination of Haulick and Katzer when in fact the motivation to combine was taken directly from the references themselves, therefore the argument has no weight.

Limitation in question: “the routing matrix further configured to determine an equalizer setting from each path from each active one of the microphones to each active one of the loudspeakers such that a number of equalizer settings is one less than a number of loudspeakers”

12. Regarding claim 2, the Appellant argues, “Appellant requests reversal of the rejection because the mere fact that an electronic module can be turned on or off does not establish a relationship between that module’s settings and the number of loudspeakers present.” (Brief: pg. 17) The Examiner respectfully disagrees.
Since the loudspeaker in the active zone is inactive due to the driver speaking, one of ordinary skill would have found it obvious to apply equalization settings to every loudspeaker except the loudspeaker by the person speaking. Wu was introduced to teach the feature of disabling equalizer when audio is voice (0038; ‘For example,  one less equalizer needed, which would suggest one less equalizer setting.

13. Regarding claim 2, the Appellant argues, “Appellant requests reversal of the rejection because the mere fact that different amplifiers are used for different applications does not prove that one of ordinary skill in the art would have wanted to modify the combination of Haulick and Katzer to have a multi-mode amplifier.” (Brief: pg. 19) In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination would allow for a passenger located in one zone to be able to select and listen to audio content without distracting or being distracted by audio content being played back in one or more of the other zones. (Katzer: par. 0026)



15. Regarding claim 2, the Appellant argues, “Appellant requests reversal of the rejection because the examiner has not identified a “loudspeaker instance” that is separate and distinct from a “loudspeaker.”” (Brief: pg. 21) The Examiner respectfully disagrees.
Haulick teaches an in-vehicle communication system equipped with loudspeakers (Fig. 2) and controlled by one or more processors for processing computer code (par. 0119). These in-vehicle loudspeakers are controlled by computer code/instances.

16. Appellant requests reversal of the rejection because the examiner has not identified a “microphone instance” that is separate and distinct from a “microphone.” (Brief: pg. 22) The Examiner respectfully disagrees.


Claim 3

1. Regarding claim 3, the Appellant argues, “Appellant requests reversal of the rejection because the examiner has confused the meanings of “of’ and “by” and thus incorrectly inferred that the microphone instance that carries out the functions recited in the claim.” (Brief: pg. 23) The Examiner respectfully disagrees.
There is absolutely no confusion of the meanings of “of” and “by.” Once again, the beamforming (in addition to the other audio signal processing) taught by Haulick is controlled by a computer instruction. (par. 0119)

2. Regarding claim 3, the Appellant argues, “Appellant requests reversal of the rejection because the examiner has identified “microphone instance” as reading on “microphone signals.”” (Brief: pg. 23) Haulick teaches an in-vehicle communication system equipped with microphones (Fig. 2) and controlled by one or more processors for processing computer code (par. 0119). These microphones are controlled by computer code/instances. 

Claim 5



Claim 6

1. Regarding claim 6, the Appellant argues, “Appellant requests reversal of the rejection of claim 6 because the examiner has conflated “microphone instance” and “loudspeaker instance” with “microphones” and “loudspeakers” respectively.” (Brief: pg. 25) See response above.

Claim 7	

1. Regarding claim 7, the Appellant argues, “Appellant requests reversal of the examiner’s rejection of claim 7 because the examiner has ignored the distinction between an “instance” and a hardware element associated with the instance.” (Brief: pg. 26) See response above.

Claim 8

1. Regarding claim 8, the Appellant argues, “Appellant requests that the Board reverse the rejection because the examiner has not explained why one would modify Haulick to include Pan’s adaptive notch filter.” (Brief: pg. 28) The Examiner respectfully disagrees.
The Examiner’s motivation to combination was that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the routing matrix taught by Haulick in view of Katzer and Wu by incorporating Pan’s adaptive filter in order to suppress sinusoidal noise, for example vehicle engine noise. (Pan: par. 0043)

2. Regarding claim 8, the Appellant argues, “Appellant requests reversal of the rejection because the prior art does not disclose a notch filter 16 that suppresses any component of a signal coming from the microphones 24.” (Brief: pg. 28) The Examiner respectfully disagrees.
The notch filter can be applied to any audio signal, including a signal coming from the microphones. Secondly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim 9

1. Regarding claim 9, the Appellant argues, “Appellant requests reversal of the rejection because the examiner has incorrectly parsed “single frequency adaptive notch filter” as being “single frequency-adaptive notch filter” rather than “single-frequency 

Claim 10

1. The Appellant argues, “Appellant requests reversal of the rejection of claim 10 because the examiner has not explained why the ordinary artisan would have construed “equalizer settings” as reading on “gain.””  (Brief: pg. 30) The Examiner respectfully disagrees and notes that the arguments are moot. Bose was introduced to teach the feature of “vehicle speed is used to determine the equalizer settings”, which it clearly teaches (col. 1, lines 13-27; ‘That application described apparatus and techniques for using dynamic equalization to increase gain as a function of car speed so as to override low frequency noise spectral components without reducing intelligibility.’).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Mark Villena/

Conferees:
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                        
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.